James B. Kane, J.
It appears that an accident occurred on March 22, 1974 involving a then infant plaintiff, age 17, who had been born on April 14, 1956. It would appear that said plaintiff became 18 on April 14, 1974 and that the law of the State of New York moved the age of majority from 21 to 18 on September 1, 1974.
There appears to have been a timely notice served but that the action itself was not commenced before September of 1976, over one year and 90 days after the accident. The plaintiff contends that the said Joel Archibald was a minor when the accident occurred and that the subsequent statutory change should not apply to his cause of action.
It appears to this court that the said plaintiff was an adult when the statute was so changed on September 1, 1974, and well may have had a cause of action not barred by the statute for one year and 90 days after he so became an adult.
It is this court’s opinion that when the said Joel Archibald became an adult by statute on September 1, 1974, he was thereafter governed by the laws pertaining to adults and no longer had available to him the special protections afforded to minors (Atwell v Playland Rye Comm., 86 Misc 2d 13).
The requested motion to dismiss is granted, without costs.